Title: To John Adams from Hugh Barclay, 31 May 1798
From: Barclay, Hugh
To: Adams, John



31 May 1798

At a numerous meeting of the inhabitants of the Borough and County of Bedford (Pennsylvania) at the Court house in said Borough, on the 31st: day of May 1798
Hugh Barclay having been appointed Chairman & William Reynolds clerk of said meeting,
It was Unanimously Resolved—
That the following Address be signed by the Chairman and attested by the Clerk; and that a copy thereof be transmitted to the President of the United States and to both Houses of Congress—
To the President, the Senate and the House of Representatives, of the United States of America.
We not only consider it our right but at this Interesting crisis our duty also, with becoming freedom and candour respectfully to Address to the constituted Authorities of our country, our sentiments, as citizens and constituents, concerning our important national Interests
Whatsoever difference of Sentiment may prevail amongst us on various internal Subjects; Yet when our happiness as a People–when our Independence as a Nation is at stake, divesting ourselves of all inferior considerations, we are United in one Opinion and Sentiment in the great cause of our common Country, Peace with all nations, upon honourable terms, is the most ardent wish of our hearts; and we believe it also to be the sincere sentiment of the People and the Government of the United States, But firmly relying on your Patriotism wisdom and virtue, we shall upon this and upon all other Occasions cheerfully rest it with you, to decide upon and pursue the best and most effectual measures, honourably to accomodate and adjust all differences which may unhappily exist between us and other nations. And trusting that the direction of that—Supreme Being, who hath all nations at his command will guide you in the paths of rectitude and wisdom, We will unite with our fellow citizens “as a band of brothers” resolved to perform our duties, and to protect our rights; We also solemnly declare that we will at all times heartily contribute our utmost support for the preservation of Government of the United States, and in the defence of our National liberty and Independence against the Mischiefs of domestic faction, and the intrigues and aggressions, of foreign Influence and power,
Signed by order of the Meeting.


Hugh Barclay ChairmanAttestWilliam Reynolds Clerk